Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 7, 2021.
Claims 1, 3, 4, 7-12, 14, 15, 17-20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 12 recite two set of participant computing devices, one proximate, one remote, that are used to access first and second sets of separate role specific virtual environments.  The PG Pub discloses:
[0102] In some embodiments, the platform 700 may be integrated with a web-conferencing platform. The web-conferencing platform may allow for video and/or audio integration. Participants, presenters, and/or moderators may be provided with a unique link (in accordance to their role as a participant, presenter, or moderator) that may route them to a separate virtual environment based on their role. Alternatively, participants, presenters and moderators may be provided with unique username/password login information. For example, participants may be routed to an environment where they can view a presentation, take interactive notes/polls and the like with the presentation, participate in a question and answer session, and view a presenter. At the same time presenters may be routed to an environment where they can view a slide deck stored locally, or on the server system, choose which slides to project to the audience, receive and answer questions and the like. Further, moderators may be routed to an environment where they can also moderate incoming questions or comments received from participants and/or presenters, run polls, and take appropriate actions, such as sending links, forwarding questions to presenters, and follow-up emails. Moderators may be used to facilitate presentations, introduce presenters, monitor questions as they are provided, and the like.
[0108]-[0109] discuss deployment modules, but do not disclose a separate role specific virtual environment.  
The Examiner therefore asserts that the specification does not support the claim limitations.
Claims 2-11 and 13-20 are rejected based on their dependence on a rejected base claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system and a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) determine an engagement delta metric for a key metric by segmenting participant data according to first/second deployments wherein the engagement delta metric indicates at least a difference in engagement between the first and second subsets; and generating a recommendation to modify a second presentation of the meeting environment based on the key metric, wherein said recommendation comprises proposed modifications to the electronic content of the presentation.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of collecting audience feedback data based on the physical location of the participant and is a certain method of organizing human activity. The recitations of computing devices to display and generate data, a server comprising processors, memory and instructions executed by the processors do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00093].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of a presenter computing device configured to generate a presentation for a meeting environment; a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, causes the one or more processors to: receive a presentation for a meeting environment and presentation data from the presenter computing device or a moderator computing device; display on a participant computing device the received presentation; receive participant data from the participant computing device are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-11 and 13-20 do not add “significantly more” to the abstract idea. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  The claims further disclose the type of feedback received from the audience, the content of the presentation data and examples of modification recommendations.  Claims 9-11 and 19-20 describe the computing devices used to transmit the presentation and feedback data. Similar to the independent claims, the dependent claims generally “apply” the concept of gathering audience data to make recommendations. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 12.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the judicial exception is integrated into a practical application by the system’s enabling of routing meeting participants and presenters to their own respective virtual meeting environments based on whether they are viewing in-person or remotely.
The Examiner disagrees.  The invention does not disclose this capability.  At [0107]: Participant and/or presenter data may be collected across all deployment modules including the full-service, private network experience 713, cloud-based, fully mobile network experience 715, hybrid experience 717 and fully virtual experience 719. Data related to the deployment type may be used for the further segmentation and categorization of participant data to provide additional metrics to review and improve meeting effectiveness. For example, data may be segmented based on whether a participant participated in a “live” or “virtual” experience. Accordingly, the segmented data may be used to determine if audiences perceived the meeting differently based on whether it was a “live” or “virtual” experience. For example, data may be used to determine if live attendees performed better on knowledge assessment questions, and if certain topics or sessions may be better suited for live experiences instead of virtual experiences based on the determined engagement and knowledge transfer data.
Thus, at best, the invention collects all data and later segments according to deployment type to analyze the data.  This is very different from Applicant’s remarks that the system routes meeting participants and presenters to their own respective virtual meeting environments based on whether they are viewing in-person or remotely.
For this reason, the claims are understood as merely analyzing participant data after the fact to produce metrics and recommendations.
The Examiner maintains that the system is used to apply the abstract idea of collecting participant data and analyzing the data to determine key metrics which in turn generate recommendations for modifications of subsequent presentation of the first presentation.  The system is merely the platform upon which the abstract idea is implemented.  The judicial exception is not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., the gathering and analysis of data from a presentation to produce recommendations to modify a second presentation) to the technological environment of an electronic platform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US Pub. No. 2016/0011729) in view of Mallonee, Sybil; Phillips, Jennifer; Holloway, Kevin; Riggs, David. (“Training providers in the use of evidence-based treatments: A comparison of in-person and online delivery modes.” Psychology Learning & Teaching
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
17.1: 61-72. Sage Publications Symposion Publishing The Higher Education Academy Psychology Network. (Mar 2018)) in view of Advani et al. (US Pub. No. 2020/0021453).
Claims 1 and 12:  Flores discloses a presenter computing device configured to generate a first presentation for a meeting environment, wherein the first presentation comprises electronically delivered content; ([0004]: presentation event can be a computing session occurrence); a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; ([0061]; [0029]); and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, ([0017]; [0057]); causes the one or more processors to: receive a presentation for a meeting environment and presentation data from the presenter computing device or a moderator computing device;  ([0031]); display on a participant computing device the received presentation;  ([0031]); receive participant data from the participant computing device; ([0031]);  determine, by a data analytics module of the server system, a key metric for the meeting environment based on at least one of the received participant data and received presentation data; ([0031]) and modify a second presentation of the meeting environment based on the determined key metric, wherein said recommendation comprises proposed modifications to the electronic content of the presentation. ([0029]: supplemental content is automatically conveyed based on questions from the audience; [0030]: the recommendation can advise the presenter to clarify confusing content by spending additional time explaining the content or switching to supplemental content;  [0038]: timing recommendations can assist the presenter with timely content presentation; Fig. 2: Step 255: “More content to be presented?” thus disclosing a second presentation).
Flores further discloses a hybrid presentation system ([0003] Many of these hurdles can be amplified when part or all of an audience is virtual) with interfaces that differ based on the role ([0026] For example, interfaces 144, 154 can present an audience member dashboard 180 (e.g., user specific interface) which can permit the member 146, 156 to interact with other audience members or presenter 114 in real-time. [0038] Interface 160 can be a customized interface which can assist presenter 114 prior to, during, and after presentation event 112. [0061] It should be appreciated that presenter 313 and audience 311 members can engage with the intelligent presentation system 312 through the use of a device, such as a smart mobile phone, wearable devices (e.g. wrist watch) or computer system. This device can include the ability to capture speech and provide haptic or visual feedback. It can also display relevant actions to the user based on their role.) Flores does not disclose determining a delta metric by segmenting the participant data into first (i.e., physically remote users) and second (i.e., physically proximate users) types.
Mallonee, however, discloses “ In-person workshops were compared with live 3-D workshops conducted in the online virtual and interactive platform, Second Life. Analysis of the data demonstrated that the 706 participants, regardless of training modality, demonstrated significant knowledge gains and that the magnitude of these gains did not differ across the in-person and virtual online training modalities. Participants in the online and in-person modality also did not differ in their perceived readiness to implement the EBP after the workshop. A significant difference in training satisfaction was found between the two modalities, with the in-person training group reporting higher satisfaction ratings than the online training participants. Overall, these findings suggest that virtual online EBP training is at least as effective as in-person training.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a difference in participant feedback based on whether the participant was in-person vs. remote, as disclosed by Mallonee in the system disclosed by Flores, for the motivation of understanding the efficacy of online versus in-person training. (Mallonee).
Flores discloses an electronic platform coupled to user devices for a presentation (Fig. 1A; [0003]) and audience follow-up and providing follow-up recommendations ([0065]) and suggesting that a presenter modify their presentation delivery based on an audience ([0066]) but does not explicitly disclose using the key metrics for a subsequent presentation (i.e., a second presentation on the electronic platform).
Advani, however, discloses using a presenter’s historic statistics ([0093]) to provide pre-presentation suggestions based on the previous time the presenter did the presentation ([0095]) and provide post presentation feedback and tips to the presenter to allow the presenter to learn and self improve after each presentation ([0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included making recommendations to modify a second presentation based on key determined metrics, as disclosed by Advani in the system disclosed by Flores, for the motivation of providing a method of making the next presentation event better. (Advani; [0105]).
Claims 2 and 13:  Flores discloses participant engagement data and feedback data. ([0041]; [0042]; [0047]).
Claims 3 and 14:  Flores discloses polling questions ([0047]) and slides ([0040]).
Claims 4 and 15:  Flores discloses engagement ([0029]; participant identification ([0027]) and participant profiles ([0028]).
Claims 5 and 16:  Flores discloses participant data including demographics ([0028]: credentials, location; [0032]: skill levels; background expertise) and an indication of content responded to ([0032]: activity tracking; [0031]: content consumed).
Claims 6 and 17:  Flores discloses altering presentation content ([0039]: voice; [0048]; [0061] and [0062]: content).
Claim 7:  Flores discloses displaying videos on devices. ([0052]; [0062] and [0072]).
Claims 8 and 20:  Flores discloses a private network to interface at least one device. ([0045]). 
Claims 9 and 19:  Flores discloses participant inquires ([0042]; [0046]) and receiving and providing presenter input to the inquires. ([0061]).
Claim 10:  Flores discloses that devices are located in physical proximity. ([0045]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flores/Mallonee/Advani in view of Gupta et al. (US Pub. No. 2016/0049094).
Claim 18:  Flores discloses that slides are a form of content ([0040]) and creating recommendations based on the metrics associated with the content ([0004]) but does not explicitly disclose a comparison with a benchmark.
Gupta is in the field of real-time feedback for presentations (Title and Abstract) and teaches wherein determining one or more key metrics for a meeting environment ([0013], ‘FIG. 1 illustrates a person presenting at a board meeting') comprises determining one or more key metrics for a particular slide, determining one or more key metrics across a collection of slides, and comparing at least one of the determined key metrics for a particular slide, and key metrics for across a collection of slides, with a benchmark ([0082], 'User 10 inputs her presentation materials 146, such as overhead slides or handouts, to application 100 for analysis. Materials analysis engine 158 looks at the materials 146 to provide metrics related to how well user 10 is using slides. Metrics include a rating for the number of points on each slide, the amount of time spent on each point, slide design, usage of text versus images, and the type and organization of content. Presentation features extracted from presentation materials 146 include when user 10 advances to the next slide, or when a new bullet point on the same slide is reached.'; [0129], 'User 10 is awarded badges, points, and ranks based on the parameters such as practice time, score, improvement of metrics over time, etc. Users can log into an online dashboard to view their badges and ranks, compare earned badges to other students or employees, and see what benchmarks need to be reached to earn new badges or advance to the next rank. The gamification features improve engagement between user 10 and application 100. User 10 uses application 100 on a continuing basis to improve and maintain public speaking skills.'; metrics are determined for each slide of a plurality of slides, i.e. a collection of slides, which are compared to a benchmark in order to show improvement of the presentation skills).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included comparison to a benchmark taught by Gupta in the system disclosed by Flores, for the motivation of providing metrics for slides that are compared to a benchmark, thereby improving the overall presentation and showing that the speaker is also improving (Gupta; [0082], [0129]).


Response to Arguments
Applicant’s remarks are directed to the amended limitations.  These are discussed above with additional citations from Flores and new reference, Mallonee.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629